A petition for certification of the judgment in A-003087-13 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the matter is summarily remanded to the trial court for an evidentiary hearing on the issue of whether the failure of defendant’s trial counsel to present a defense of diminished capacity constituted the ineffective assistance of counsel, after which the trial court will file with this Court its written supplemental findings of fact and conclusions of law. The hearing shall be scheduled to allow the trial court to file its supplemental findings within 45 days of the filed date of this order. Jurisdiction is retained.